Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is in response to the communication filed on 6/2/22.  Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.  Claims 1-19 are pending.  Claims 12, 13 and 16-19 are withdrawn.
	This Action is FINAL, as necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ratio" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monnier et al., US 2016/0136632 A1 in view of Abdo et al., US 6,409,939 B1, and further in view of Tong et al., US 2016/0226073 A1.
Monnier teaches a supported, bimetallic catalyst system including a support defining a surface; a core metal positioned on the surface of the support; and a shell metal positioned on the core metal to form a core-shell particle on the surface of the support (abstract).  The support is a solid material having relatively high surface area.  Typical supports include metal oxides (such as titania), silicon carbide, boron nitride and other metal nitrides [0025].  The core metal may be palladium (Pd) [0026].  The shell metal may be any suitable catalyst metal such as gold (Au), platinum (Pt), cobalt (Co), copper (Cu), nickel (Ni), silver (Ag) or combinations thereof [0027].  Particularly suitable core metals include Pd [0034].  A biogas (e.g., containing methane and carbon dioxide) is contacted with the supported, bimetallic catalyst. A method of reforming a biogas includes exposing the biogas to a supported, bimetallic catalyst system such that a catalytic conversion is achieved to produce hydrogen gas and carbon monoxide (such as in a methane gas fuel cell) [0009].
Monnier is silent regarding the surface area, pore volume and average pore diameter of the support material.  However, Abdo teaches a hydrogen generation process for use with fuel cells having a catalyst material (abstract).  The catalyst material is dispersed on the surface of a porous carrier material.  The porous carrier materials which have traditionally been utilized in hydrocarbon conversion catalysts include silicates, silicon carbide and titanium dioxide.  The porous carrier material preferably has an average pore diameter of about 20 to 3000 angstroms, a pore volume of about 0.1 to about 2.5 ml/gm and a surface area of about 100 to about 500 m2/gm (5:15-6:41).  Therefore, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Abdo teaches support materials such as silicon carbide and titanium dioxide having an average pore diameter of about 20 to 3000 angstroms (2-300 nm) , a pore volume of about 0.1 to about 2.5 ml/gm and a surface area of about 100 to about 500 m2/gm have been traditionally utilized in hydrocarbon conversion catalysts.  Monnier teaches the support material is silicon carbide, titania or boron nitride.
Monnier does not explicitly teach the claimed ratio of Pt to the second metal (Ni) of the shell metal system.  Monnier teaches the shell may include a combination of Pt and Ni.  However Tong teaches electrocatalysts useful in the methanol oxidation reaction of methanol fuel cells [0051].  The electrocatalysts have a core/shell structure wherein the shell comprises platinum metal alloyed with small amount of another metal [0052].  The shell comprises one to five layers of Pt atoms alloyed with up to about 10% of metal atoms M.  Metal M may be Mn, Fe, Co, Ni, Cu, Ru, Pd, Ag or Au [0055-0056].  Therefore, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Tong teaches core/shell electrolyte catalysts for polymer electrolyte fuel cells are known to have a shell comprising platinum with up to about 10% of nickel.
Note claims 10 and 11 recite a mass activity, which is a performance property of the methanol fuel cell.  Limitations directed toward performance properties are not given patentable weight as the claims are not directed toward a method of operating or using the methanol fuel cell.
*
Claim(s) 1-11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al., US 2018/0047993 A1 in view of Tong et al., US 2016/0226073 A1.
	Inaba teaches a platinum core-shell catalyst that uses palladium (Pd) as a core metal. The platinum catalyst is supported on carbon and has excellent oxygen reduction activity. The platinum catalyst is made for a fuel cell by bringing about the presence of a chemical species imparting higher potential than the initial oxide formation potential of the platinum of the platinum catalyst, and by bringing about the presence of a chemical species imparting lower potential than the initial oxide formation potential of the platinum of the platinum catalyst (abstract).  Platinum catalysts include both platinum core-shell catalysts and platinum alloy catalysts [0016].  The platinum catalyst is a platinum core-shell catalyst having palladium-containing core particles and platinum shells formed on surfaces of the core particles [0045].  The platinum catalyst is a platinum alloy catalyst of platinum and palladium, cobalt, nickel, iron or copper [0046].
	The Pd core particles of the platinum core-shell catalyst may contain elements other than Pd, for example, metals such as silver, copper, and nickel [0121].  The Pt shell of the platinum core-shell catalyst is preferably monolayer (1 ML equivalent) to three monolayers (3 MLs equivalent), that is, the average thickness of the Pt shell is about 0.3 to 0.9 nm. Only Pt atoms located at the outermost layer (outermost surface) of the shell can exhibit ORR activity. From the viewpoint of corrosion resistance, the Pt monolayer is considered insufficient. According to the present invention, it is important from the viewpoint of corrosion resistance that Pt shell atoms are rearranged to form a thick film, and the Pt shell thickness corresponding to two monolayers or three monolayers is suitable. In a Pt shell thicker than three monolayers, Pt atoms don't contribute to the ORR increase, leading to decrease in the ORR mass activity. The Pt shell in the platinum core-shell catalyst may be made only of Pt or both Pd and Pt, and may also be a Pt--Pd alloy shell. The Pt shell may also be an alloy shell with a dissimilar metal other than Pd. The dissimilar metal is preferably a metal having a redox potential lower than that of platinum, and examples thereof include silver (Ag), copper (Cu), nickel (Ni) and cobalt (Co) [0123].
	The platinum catalyst is preferably dispersed and supported on the surface of a support made of a carbonaceous material. Examples of the carbonaceous material as the support include carbon black, ketjen black, acetylene black, and carbon nanotubes. From the viewpoint of oxidative degradation of the carbonaceous material, a metal oxide support having high oxidation resistance, such as tin oxide (SnOx) or titanium oxide (TiOx) may be used, and a mixture of the carbonaceous support and the metal oxide support may also be used. The support preferably has a specific surface area of about 10 to 1,000 m2/g. Although the platinum catalyst is thought to be supported on the surface of the support mainly by electrostatic interaction, it is also possible to form a chemical bond between the platinum catalyst and the support for supporting the platinum catalyst in order to more firmly support the platinum catalyst and reduce the falling off of the catalyst from the surface of the support [0128].  The examples teach a rotating disk electrode comprising the platinum catalyst and Table 1 lists mass activity values.  
Inaba teaches a polymer electrolyte fuel cell (PEFC).  Direct methanol fuel cells (DMFC) are a subset of polymer electrolyte fuel cells in which methanol is used as the fuel.  Note the fuel provided to the fuel cell does not impart structure to the fuel cell.  Inaba teaches sulfuric acid is used as an acidic solution containing protons.
Inaba does not explicitly teach the ratio of Pt to the dissimilar metal (Ni) of the platinum shell.  Inaba is silent regarding the amount of dissimilar metal contained in the shell.  However Tong teaches electrocatalysts useful in the methanol oxidation reaction of methanol fuel cells [0051].  The electrocatalysts have a core/shell structure wherein the shell comprises platinum metal alloyed with small amount of another metal [0052].  The shell comprises one to five layers of Pt atoms alloyed with up to about 10% of metal atoms M.  Metal M may be Mn, Fe, Co, Ni, Cu, Ru, Pd, Ag or Au [0055-0056].  Therefore, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Tong teaches core/shell electrolyte catalysts for polymer electrolyte fuel cells are known to have a shell comprising platinum with up to about 10% of nickel.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot.  Tong has been cited to teach the claimed ratio of at least claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY M DOVE/           Primary Examiner, Art Unit 1727